Citation Nr: 9913979	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral overriding second toes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





REMAND

The veteran had active duty from July 1952 to May 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned noncompensable rating for the veteran's 
service-connected bilateral overriding second toes (over the 
great toes).  

In a statement in support of claim dated in April 1997, the 
veteran requested an increased rating for his service-
connected bilateral overriding second toes.  He stated that 
the condition was worse than when it was last evaluated, and 
that he was receiving outpatient treatment in podiatry at the 
Lakeside VAMC and had been prescribed special shoes.  In a 
letter dated in May 1997, the RO advised the veteran that his 
podiatry treatment records had been requested.  
Significantly, however, the treatment records are not 
contained in the claims file and there is no explanation as 
to whether or not the records could be located.  

The Board also notes that the veteran was afforded a 
disability evaluation examination by the VA in June 1997.  
The report shows that, in addition to the service-connected 
bilateral overriding second toes, the findings on the 
examination also included several nonservice-connected 
disorders of the feet.  The report does not, however, contain 
an opinion distinguishing between impairment due to the 
service-connected disability as opposed to the nonservice-
connected disabilities.  Such an opinion is required in order 
to properly assign a disability rating for the service-
connected disability.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should again contact the 
Lakeside VAMC and request copies of all 
medical records pertaining to treatment 
given to the veteran for disorders of the 
feet.  If no records can be located, that 
fact should be documented in the 
veteran's claims file along with a 
summary of the efforts which were made to 
locate such records.

2.  The veteran should be afforded a VA 
feet examination to determine the current 
severity of the bilateral overriding 
toes.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
report should include the examiner's 
opinion distinguishing between symptoms 
and impairment due to the service-
connected overriding toes and that which 
is due to nonservice-connected 
disabilities.  If the examiner is unable 
to differentiate between the service-
connected and nonservice-connected 
disorders then that conclusion should be 
specifically stated in the examination 
report.  The examiner should also 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









